Case 1:15-bk-11488   Doc 91   Filed 11/13/18 Entered 11/13/18 16:34:32   Desc Main
                              Document     Page 1 of 4
Case 1:15-bk-11488   Doc 91   Filed 11/13/18 Entered 11/13/18 16:34:32   Desc Main
                              Document     Page 2 of 4
Case 1:15-bk-11488   Doc 91   Filed 11/13/18 Entered 11/13/18 16:34:32   Desc Main
                              Document     Page 3 of 4
Case 1:15-bk-11488   Doc 91   Filed 11/13/18 Entered 11/13/18 16:34:32   Desc Main
                              Document     Page 4 of 4
